     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 1 of 27 Page ID #:1




 1   Gordon M. Fauth, Jr. (SBN 190280)
     gfauth@finkelsteinthompson.com
 2   K. Hope Echiverri Ranoa (SBN: 298366)
 3   hranoa@finkelsteinthompson.com
     FINKELSTEIN THOMPSON LLP
 4   1935 Addison Street, Suite A
     Berkeley, California 94704
 5   Direct Telephone: (510) 238-9610
 6   Telephone: (415) 398-8700
     Facsimile: (415) 398-8704
 7
 8   Attorneys for Individual and Representative
     Plaintiff Lynn Bolden
 9
10
11                                  UNITED STATES DISTRICT COURT

12                             CENTRAL DISTRICT OF CALIFORNIA
13
     LYNN BOLDEN, an individual, on behalf of                Case No.
14   himself and all others similarly situated,
15                     Plaintiff,                            CLASS ACTION COMPLAINT
16                                                           FOR DAMAGES AND
                       v.                                    EQUITABLE RELIEF
17
     BARILLA AMERICA, INC., a corporation,
18
                                                             JURY TRIAL DEMANDED
19                     Defendant.
20
21
22          Plaintiff Lynn Bolden (“Plaintiff”), by and through undersigned counsel, brings this

23   action individually and on behalf of all other similarly situated persons against the Defendant,
24
     Barilla America, Inc. (“Defendant” or “Barilla”), and alleges the following:
25
                                    NATURE OF THE ALLEGATIONS
26
27          1.      Plaintiff brings this class action against Defendant Barilla, seeking redress for

28   Defendant’s fraudulent and misleading practice of advertising its Pasta Sauce (“the Product”) as
                                                      1
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 2 of 27 Page ID #:2




 1   containing “No Preservatives,” when, in fact, the Product contains citric acid, a known

 2   preservative.
 3
             2.      Defendant advertises its Pasta Sauce as containing “No Preservatives,” despite the
 4
     presence of citric acid, which is listed as an ingredient on the back of the bottles of its Pasta
 5
 6   Sauce, including Barilla Traditional, Barilla Chunky Traditional, Barilla Marinara, Barilla Meat
 7   Sauce, Barilla Mushroom, Barilla Roasted Garlic, Barilla Spicy Marinara, Barilla Sweet Peppers,
 8
     Barilla Tomato and Basil, Barilla Tuscan Herb, and other flavors of Barilla Pasta Sauce that
 9
     contain citric acid and a “No Preservatives” label.
10
11           3.      The “No Preservatives” claim is prominently displayed on the front of the Product
12   packaging even though citric acid is listed in the ingredients.
13
             4.      The Food and Drug Administration (“FDA”) has categorized citric acid as a
14
     preservative, used to prevent food spoilage, delay rancidity and slow changes in color, flavor and
15
16   texture.1
17           5.      Accordingly, Defendant’s statements that the Products do not contain
18
     preservatives are false and misleading.
19
             6.      Plaintiff and the Class read and relied upon these false representations when
20
21   purchasing the Product. Had Plaintiff and the Class known that the Product contained
22   preservatives, contrary to the claims on the packaging, Plaintiff and the Class would not have
23
     purchased this Product or they would have paid less for it.
24
25           7.      By deceptively marketing and labeling the Product as containing “No

26
27   1
      Overview of Food Ingredients, Additives & Colors, (revised April 2010), found at
28   https://www.fda.gov/food/ingredientspackaginglabeling/foodadditivesingredients/ucm094211.
     htm (last visited 1/8/2019).
                                                  2
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 3 of 27 Page ID #:3




 1   Preservatives,” Defendant wrongfully capitalized on, and reaped profits from, consumers’ strong

 2   preference for food products made free of preservatives.
 3
            8.      Plaintiff brings this action individually and on behalf of a Nationwide Class and a
 4
     California Subclass of similarly situated consumers, seeking an injunction barring the Defendant
 5
 6   from engaging in further deceptive advertising and labeling of the Product, restitution and
 7   disgorgement of ill-gotten profits, damages, reasonable attorneys’ fees and costs.
 8
                                                  PARTIES
 9
                                                  PLAINTIFF
10
11          9.      Plaintiff Lynn Bolden (“Plaintiff Bolden” or “Plaintiff”) is, and at all relevant

12   times hereto was, a citizen of California. At relevant times, including from January 2017 to
13
     October 2018, Plaintiff purchased Defendant’s Pasta Sauce Product including Barilla Marinara
14
     Sauce and Barilla Chunky Traditional Sauce on a biweekly basis. Plaintiff purchased each
15
16   package of the Product from stores such as Ralphs, Walmart and Winco Foods, in the Long

17   Beach, California area.
18
            10.     The Pasta Sauce that Plaintiff purchased contained labels that prominently
19
     advertised the Product as containing “No Preservatives.” In purchasing the Product, Plaintiff
20
21   read and relied upon that material representation. Had Plaintiff known that the Pasta Sauce did,

22   in fact, contain preservatives, Plaintiff would not have purchased the Product or he would have
23
     paid less for it. Plaintiff has been damaged by his purchase of the Pasta Sauce, because Plaintiff
24
     did not receive what he reasonably intended to receive when purchasing the Pasta Sauce and/or
25
26   because the Product is worth less than what Plaintiff paid for it.

27
28
                                                       3
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 4 of 27 Page ID #:4




 1                                               DEFENDANT
 2          11.     Barilla America Inc, is an Illinois corporation with its principal place of business
 3
     at 885 Sunset Ridge Road, Northbrook, IL 60062.
 4
            12.     Barilla is the owner, manufacturer and distributor of the Product. It created
 5
 6   and/or authorized the false, misleading and deceptive labeling and advertising for the Product. It
 7   is also the company that promoted, marketed and sold the Product in this judicial district.
 8
            13.     Barilla markets the Product throughout the United States including in California
 9
     and in this judicial district. The Product is sold at retail and online outlets, including Ralphs,
10
11   Walmart, Target, Safeway and other retailers.
12                                    JURISDICTION AND VENUE
13
            14.     This Court has original jurisdiction over this action under the Class Action
14
     Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The Plaintiff and most members of the
15
16   Class are citizens of a state different from that of the Defendant, the putative class size is greater
17   than 100 persons, and the amount in controversy in the aggregate for the putative Class exceeds
18
     the sum or value of five million dollars exclusive of interest and costs.
19
            15.     This Court has personal jurisdiction over Defendant pursuant to laws including
20
21   California Code of Civil Procedure (“Cal. Code Civ. Proc.”) § 410.10. A substantial portion of
22   the wrongdoing alleged in this Complaint took place in the State of California. Barilla is
23
     authorized to do business in the State of California. Accordingly, Barilla has sufficient minimum
24
25   contacts with the State of California and/or otherwise intentionally avails itself of the markets in

26   the State of California through the production, promotion, marketing, and sale of products and
27
28
                                                       4
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 5 of 27 Page ID #:5




 1   services in this State to render the exercise of jurisdiction by this Court permissible under

 2   traditional notions of fair play and substantial justice.
 3
             16.     Venue is proper in this Court and judicial district pursuant to 28 U.S.C. § 1391(b)
 4
     because a substantial part of the events or omissions giving rise to the claims asserted herein
 5
 6   occurred in this venue, including specifically the relevant transactions in which Plaintiff was sold
 7   Defendant’s Product. Attached as Exhibit A hereto and incorporated by reference is Plaintiff’s
 8
     declaration as to venue pursuant to California Civil Code § 1780(d).
 9
                                 FURTHER FACTUAL ALLEGATIONS
10
11           17.     Defendant Barilla is an international manufacturer of pasta and pasta sauces, and
12   competes with major brands including Bertolli, Newman’s Own and Kraft Heinz (which owns
13
     the Classico pasta sauce brand) in an attempt to dominate the U.S. pasta sauce market.
14
             18.     The Defendant manufactures and distributes over 12 varieties of pasta sauces
15
16   through major retailers such as Target, Walmart, Ralphs, and Safeway.
17           19.     The Product at issue here is advertised as containing “No Preservatives.”
18
     However, the ingredients include citric acid, a well-known preservative.
19
20                     THE FDA HAS IDENTIFIED CITRIC ACID AS A PRESERVATIVE

21           20.     Citric acid is a naturally occurring acid derived from citrus fruits, such as lemons
22   and limes, and some vegetables, notably tomatoes. However, it can be, and often is,
23
     manufactured through a fermentation process that converts Aspergillus niger (a black mold) into
24
25   citric acid.2

26
27
     2
28    Iliana E. Sweis and Bryan C. Cressey, Potential Role of the Common Food Additive
     Manufactured Citric Acid in Eliciting Significant Inflammatory Reactions Contributing to
                                                     5
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 6 of 27 Page ID #:6




 1          21.     When added to foods, naturally occurring citric acid or manufactured citric acid

 2   (“MCA”) acts as a preservative.3 Specifically, it prevents botulism in canned and jarred foods by
 3
     reducing the PH levels that bacteria need to survive, thereby dramatically increasing the shelf life
 4
     of such products.4
 5
 6          22.     While citric acid is generally regarded as a safe food additive, citric acid can
 7   aggravate acid reflux and cause heartburn in some individuals.5
 8
            23.     The FDA recognizes citric acid as a preservative and the food industry widely
 9
     uses it as such. In 2016, 2.3 million tons of citric acid was manufactured and approximately 70%
10
11   of it was used as a food or beverage additive.6
12                MARKET APPEAL IN AN INCREASINGLY HEALTH CONSCIOUS SOCIETY
13
            24.     The Defendant touts itself as a health conscious company that values transparency
14
     and honesty in the marketplace. Its “Principles On Responsible Food Marketing” state, in part:
15
16          “We are aware of the influence that marketing activities can have on people’s
            beliefs and behaviors and therefore we pay particular attention to the influence
17          that our marketing activities can have on our consumers. In particular:
18          ***
            2. Marketing communications shall never prevent full transparency of the
19          content, benefits and proper use of products.
20
21
     Serious Disease States: A Series of Four Case Reports, Toxicol Rep. 2018; 5: 808–812, available
22   at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6097542/ (last visited 1/4/2019).
     3
23     Id.
     4
       The Uses of Citric Acid in the Food Industry, (April 21, 2015), http://www.bellchem.com
24   /news/the-uses-of-citric-acid-in-the-food-industry (last visited 1/8/2019).
     5
       Jeanette Bradley, Can You Be Allergic or Sensitive to Citric Acid? (revised Dec. 2, 2018),
25   https://www.verywellhealth.com/citric-acid-allergy-symptoms-and-how-to-cope-1323907 (last
26   visited 1/8/2019).
     6
       Iliana E. Sweis and Bryan C. Cressey, Potential Role of the Common Food Additive
27   Manufactured Citric Acid in Eliciting Significant Inflammatory Reactions Contributing to
28   Serious Disease States: A Series of Four Case Reports, Toxicol Rep. 2018; 5: 808–812, available
     at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6097542/ (last visited 1/4/2019).
                                                      6
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 7 of 27 Page ID #:7




 1          3. Marketing communication shall [not]…include manipulative content and shall
            not include concealed, contradictory, uncertain and/or ambiguous
 2          messages.”7 (emphasis original)
 3
            25.     However, the Defendant’s advertising and labeling practices, as they pertain to
 4
     this Product, fail to comport with the company’s stated principles. The Defendant advertises the
 5
 6   Product as containing “No Preservatives,” despite the fact that citric acid is listed among the
 7   ingredients. Thus, the advertising and labeling are anything but transparent and actually include
 8
     contradictory information regarding the quality and composition of the Product, thereby inducing
 9
     Plaintiff and other consumers into believing that the Product is preservative free when it is not.
10
11          26.     The Defendant’s deception is motivated by a desire to remain competitive in a
12   market that now demands healthier food options. As one researcher noted:
13
            The trend toward healthy eating has created challenges for marketers of sauces
14          and condiments, as the perception that sauces and condiments are an unnecessary
            and unhealthy addition to many foods has made some customers cut back on
15
            consumption.8
16
            27.     In response, manufacturers of such products are marketing sauces and condiments
17
18   as “organic and healthy, with new options such as low-sodium or low-sugar.”9 Along those

19   same lines, manufacturers are marketing products as “certified organic” and/or including “free-
20
     from” labels, which “help keep sauces and condiments popular with a range of influential
21
     consumers,” such as “Boomers” and “Millennials.” 10
22
23
24
     7
       Barilla’s Principles on Responsible Food Marketing, (May 2018), https://www.barillagroup.
25   com/sites/default/files/Responsible%20Marketing%20Principles.pdf (last visited 1/9/2019).
     8
26     6 Trends Driving US Condiments & Sauces Market Sales to $24 Billion and Beyond by
     Packaged Facts, (July 20, 2017), https://www.manufacturing.net/news/2017/07/6-trends-driving-
27   us-condiments-sauces-market-sales-24-billion-and-beyond (last visited 1/9/2019).
     9
28     Id.
     10
        Id.
                                                   7
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 8 of 27 Page ID #:8




 1                         DEFENDANT’S PRODUCT PACKAGING IS MISLEADING
 2           28.    Defendant’s Product packaging is misleading to reasonable consumers, including
 3
     Plaintiff and the Class members, and only serves the profit-maximizing interests of the
 4
     Defendant. Specifically, the Defendant’s Product packaging induces reasonable consumers to
 5
 6   believe that the Product does not contain preservatives, even though the Product contains citric
 7   acid.
 8
             29.    Defendant knows, knew or should have known that Plaintiff and Class members
 9
     would rely on the “No Preservatives” label when purchasing the Product, and would reasonably
10
11   believe that the Product was free of preservatives.
12           30.    In order for the reasonable consumer to know that the label on the front is
13
     misleading, he or she would need to read the list of ingredients on the back and know that citric
14
     acid is a preservative. Without that independent and, arguably, uncommon knowledge,
15
16   consumers are forced to rely on the representations made on the Product packaging.
17           31.    Requiring consumers to research every ingredient in a product, prior to
18
     purchasing it, is unnecessarily burdensome and unreasonable in light of manufacturers’ legal and
19
     ethical obligation to accurately advertise and truthfully label the products they introduce into the
20
21   stream of commerce.
22           32.    Here, the Defendant capitalized upon consumers’ lack of knowledge by
23
     manufacturing and mislabeling the Product as preservative-free when it contains citric acid.
24
25      PLAINTIFF AND THE CLASS WERE HARMED BY THE MISLEADING PRODUCT PACKAGING

26           33.    Plaintiff and the Class members have paid an unlawful premium for the Product.
27   More specifically, they paid for preservative-free Pasta Sauce that they expected but never
28
                                                      8
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 9 of 27 Page ID #:9




 1   received.

 2          34.     Plaintiff and Class members would have paid significantly less for the Product
 3
     had they known that the Product contained preservatives.
 4
            35.     In the alternative, Plaintiff and Class members would not have purchased the
 5
 6   Product at all had they known that the Product contained preservatives.
 7          36.     Therefore, Plaintiff and Class members purchasing the Product suffered injury-in-
 8
     fact and lost money as a result of the Defendant’s false, unfair, and fraudulent practices, as
 9
     described herein.
10
11          37.     As a result of its misleading business practice, and the harm caused to Plaintiff
12   and the Class members, Defendant should be enjoined from labeling its Pasta Sauce as
13
     preservative-free when it contains citric acid. Furthermore, Defendant should be required to pay
14
     for all damages caused to deceived consumers, including Plaintiff and the Class members.
15
16                PLAINTIFF’S CLAIMS ARE NOT SUBJECT TO PREEMPTION
17          38.     Plaintiff’s claims under state laws are not preempted by federal law. They are
18
     consistent with the FDCA, which provides that “[a] food shall be deemed misbranded... [i]f its
19
     labeling is false or misleading in any particular.” 21 U.S.C. § 343 (a)(1). As set forth above, the
20
21   definition of “preservative” used herein is in accord with that of the FDA. Further, FDA
22   regulations specifically note that statements such as “contains no preservatives” are non-nutritive
23
     claims that are not governed by 21 C.F.R. § 101.13. See 21 C.F.R. § 101.65(b)(2). Since the
24
25   FDA has not issued specific standards to determine the verity of “no preservative” claims, such

26   claims fall outside the ambit of FDA regulations and are subject to state law. Accordingly,
27   Plaintiff’s claims are not preempted.
28
                                                       9
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 10 of 27 Page ID #:10




 1                                   CLASS ACTION ALLEGATIONS
 2           39.     Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3),
 3
      Plaintiff brings this action on behalf of himself and two classes, a Nationwide Class and a
 4
      California Subclass.
 5
 6           40.     The Nationwide Class is initially defined as:
 7           “All persons in the United States who, within the relevant statute of limitations
 8
             periods, purchased the Product.”
 9
             41.     The California Subclass (“the Subclass”) is initially defined as:
10
11           “All California residents who, within the relevant statute of limitations periods,
12           purchased the Product.”
13
             42.     Excluded from both the Nationwide Class and the California Subclass (referred to
14
      collectively as “the Class” or “classes”) are Defendant, the officers and directors of the
15
16    Defendant at all relevant times, members of their immediate families and their legal
17    representatives, heirs, successors or assigns, and any entity in which Defendant has or had a
18
      controlling interest; any judge and/or magistrate judge to whom this action is assigned and any
19
      members of such judges’ staffs and immediate families; and, any persons or entities that
20
21    purchased the Product for sole purposes of resale.
22           43.     Plaintiff reserves the right to amend or modify the Class definitions with greater
23
      specificity or division, or as otherwise deemed necessary, after having had an opportunity to
24
25    conduct discovery.

26           44.     The proposed classes meet all criteria for class certification under Fed. R. Civ. P.
27    23(b)(3), including numerosity, superiority, typicality, commonality, and adequacy of
28
                                                       10
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 11 of 27 Page ID #:11




 1    representation.

 2                                           Numerosity of the Class
 3                                           (Fed. R. Civ. P. 23(a)(1))
 4           45.        The proposed Class satisfies numerosity. The Product is offered for sale at over
 5
      100 supermarkets and other stores in California and across the United States. While the precise
 6
      number of Class members is unknown to Plaintiff, the Class likely constitutes, at the least, tens
 7
 8    of thousands. Individual joinder of the Class members in this action is impractical. Addressing

 9    the Class members’ claims through this class action will benefit Class members, the parties, and
10
      the courts.
11
                                          Superiority of a Class Action
12
                                             (Fed. R. Civ. P. 23(b)(3))
13
             46.        A class action is superior to any other means for adjudication of the Class
14
15    members’ claims. The damages or other financial detriment suffered by individual Class

16    members is relatively small compared to the burden and expense that would be entailed by
17
      individual litigation of their claims against the Defendant. It would be impractical for individual
18
      Class members to bring individual lawsuits to vindicate their claims.
19
20           47.        Even if Class members could afford such individualized litigation, the court

21    system could not. Individualized litigation would create the danger of inconsistent or
22
      contradictory judgments arising from the same set of facts. Individualized litigation would also
23
      increase the delay and expense to all parties and the court system from the issues raised by this
24
25    action. By contrast, the class action device provides the benefits of adjudication of these issues

26    in a single proceeding, economies of scale, and comprehensive supervision by a single court, and
27
      presents no unusual management difficulties under the current circumstances.
28
                                                         11
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 12 of 27 Page ID #:12




 1           48.      Furthermore, Defendant’s misrepresentations were made on the label of the

 2    Product. All Class members, including Plaintiff, were exposed to and continue to be exposed to
 3
      the omissions and affirmative misrepresentations. If this action is not brought as a class action,
 4
      Defendant can continue to deceive consumers and violate the law with impunity.
 5
 6                                             Typicality of Claims
 7                                         (Fed. R. Civ. P. 23(a)(3))

 8           49.      The proposed Class satisfies typicality. Plaintiff and the Class members all

 9    purchased the Product, were deceived by the false and deceptive labeling, and lost money as a
10    result. Accordingly, Plaintiff’s claims are typical of, and are not antagonistic to, the claims of
11
      other Class members. Moreover, Plaintiff is advancing the same claims and legal theories on
12
13    behalf of himself and all Class members. There are no defenses that are unique to the Plaintiff.

14                         Predominance of Common Questions of Fact and Law
15                                    (Fed. R. Civ. P. 23(a)(2); 23(b)(3))
16           50.      The proposed Class satisfies commonality, and common questions of law and fact
17    predominate. Questions of law and fact common to Plaintiff and the Class include:
18
                   a. Whether Defendant engaged in marketing and promotional activities which were
19
20                    likely to deceive consumers by labeling the Product as “preservative free” when it

21                    contained citric acid;
22                 b. Whether Defendant omitted, suppressed, and/or concealed material facts
23
                      concerning the Product’s ingredients;
24
25                 c. What the fair market value of the Product would have been throughout the Class

26                    Period but for Defendant’s omissions, suppressions, and/or concealments
27                    concerning the true content of the Product;
28
                                                       12
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 13 of 27 Page ID #:13




 1                 d. Whether the price that Defendant charged for its Pasta Sauce Product exceeded its

 2                    fair market value;
 3
                   e. Whether Defendant was unjustly enriched at the expense of Plaintiff and Class
 4
                      members;
 5
 6                 f. Whether Plaintiff and the Class were deprived of the benefit of the bargain in
 7                    purchasing Defendant’s Product;
 8
                   g. Whether Defendant violated California’s False Advertising Law, California’s
 9
                      Consumer Legal Remedies Act, and/or California’s Unfair Competition Law; and
10
11                 h. Whether Plaintiff and Class members are entitled to appropriate remedies,
12                    including restitution and injunctive relief, and the nature of those remedies.
13
                                           Adequacy of Representation
14
                                            (Fed. R. Civ. P. 23(a)(4))
15
             51.      Plaintiff is an adequate representative of the Class as he is a member of the Class,
16
      he seeks relief for the Class, his interests do not conflict with the interests of the Class members,
17
18    and he has no interests antagonistic to those of other Class members. Plaintiff intends to

19    vigorously prosecute this case. In furtherance of that goal, Plaintiff has retained counsel
20
      competent in the prosecution of complex consumer fraud and class action litigation.
21
               Risk of Inconsistent or Dispositive Adjudications and the Appropriateness
22
                                  of Final Injunctive or Declaratory Relief
23
                                       (Fed. R. Civ. P. 23(b)(1) and (2))
24
             52.      In the alternative, this action is maintainable as a class action under Federal Rule
25
26    of Civil Procedure 23(b)(a) and (1) and (2), because:

27           (a)      The prosecution of separate actions by individual members of the Class would
28    create a risk of inconsistent or varying adjudication with respect to individual Class members,
                                                       13
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 14 of 27 Page ID #:14




 1    which would establish incompatible standards of conduct for the Defendant; or

 2              (b)   The prosecution of separate actions by individual Class members would create a
 3
      risk of adjudications with respect to individual members of the Class which would, as a practical
 4
      matter, be dispositive of the interests of other members of the Class not parties to the
 5
 6    adjudications, or substantially impair or impede their ability to protect their interests; or
 7              (c)   Defendant has acted or refused to act on grounds generally applicable to the
 8
      Class, thereby making appropriate final injunctive or corresponding declaratory relief with
 9
      respect to the Class as a whole.
10
11                                             Issue Certification
12                                         (Fed. R. Civ. P. 23(c)(4))

13              53.   In the alternative, common questions of fact and law, including those set forth

14    above, are appropriate for issue certification.
15
                                            CAUSES OF ACTION
16
                  COUNT I: VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
17                    CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17500, ET SEQ
18                                 (FOR THE CALIFORNIA SUBCLASS)

19              54.   Plaintiff incorporates all preceding and subsequent paragraphs as if fully set forth
20    herein.
21
                55.   Plaintiff brings this claim individually and on behalf of the members of the
22
23    proposed California Subclass.

24              56.   California’s FAL makes it “unlawful for any person to make or disseminate or
25    cause to be made or disseminated before the public . . . in any advertising device . . . or in any
26
      other manner or means whatever, including over the Internet, any statement, concerning . . .
27
28    personal property or services professional or otherwise, or performance or disposition thereof,

                                                        14
                CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 15 of 27 Page ID #:15




 1    which is untrue or misleading and which is known, or which by the exercise of reasonable care

 2    should be known, to be untrue or misleading.”
 3
                57.   Defendant has represented and continues to represent to the public, including
 4
      Plaintiff and members of the California Subclass, that the Product is preservative free despite the
 5
 6    fact that citric acid, a known preservative, is listed among the ingredients. Because Defendant
 7    has disseminated misleading information regarding its Product, and Defendant knows, knew, or
 8
      should have known through the exercise of reasonable care, that the representation was and
 9
      continues to be misleading, Defendant violates the FAL.
10
11              58.   As a result of Defendant’s false advertising, Defendant has and continues to
12    fraudulently obtain money from Plaintiff and members of the California Subclass.
13
                59.   Plaintiff requests that this Court order the Defendant to restore this money to
14
      Plaintiff and members of the California Subclass, to order disgorgement of the profits Defendant
15
16    made on these transactions, and to enjoin Defendant from further violations of the FAL.
17              60.   Plaintiff is entitled to relief as prayed for hereunder.
18
                COUNT II: VIOLATIONS OF THE CONSUMERS LEGAL REMEDIES ACT (“CLRA”)
19                              CALIFORNIA CIVIL CODE § 1750 ET SEQ.
20                                 (FOR THE CALIFORNIA SUBCLASS)

21              61.   Plaintiff incorporates all preceding and subsequent paragraphs as if fully set forth
22    herein.
23
                62.   Plaintiff brings this claim individually and on behalf of the members of the
24
25    proposed California Subclass.

26              63.   Plaintiff is a consumer as defined by California Civil Code § 1761(d).
27              64.   The sale of Defendant’s Pasta Sauce Product to Plaintiff and members of the
28
                                                         15
                CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 16 of 27 Page ID #:16




 1    California Subclass were “transactions” within the meaning of Cal. Civ. Code § 1761(e).

 2           65.      The pasta sauces purchased by Plaintiff and members of the California Subclass
 3
      are “goods” within the meaning of Cal. Civ. Code § 1761(a).
 4
             66.      Defendant violated and continues to violate the CLRA by engaging in the
 5
 6    following practices proscribed by California Civil Code § 1770(a) in transactions with Plaintiff
 7    and the California Subclass, which were intended to result in, and did result in, the sale of the
 8
      Product:
 9
             (5) Representing that [the Product has]…characteristics…uses [and] benefits…which [it
10           does] not have…
11                                                  ***
             (7) Representing that [the Product is] of a particular standard, quality, or
12           Grade…if [it is] of another.
13
             67.      Defendant violated the CLRA by falsely labeling and advertising its Product as
14
      containing “No Preservatives” when, in fact, the Product contains citric acid, a known
15
16    preservative.
17           68.      As a result of Defendant’s false representations, Plaintiff and the California
18
      Subclass purchased a Product that did not have the characteristics, qualities, or value promised
19
      by Defendant.
20
21           69.      Under Cal. Civ. Code § 1780(a), Plaintiff and members of the California Subclass
22    seek injunctive and equitable relief for Defendant’s violations of the CLRA. Contemporaneously
23
      with the filing of this Complaint, Plaintiff will send a notice letter by certified mail to Defendant
24
25    Barilla indicating his intent to pursue claims under the CLRA that provides Defendant with an

26    opportunity to cure the unlawful practice, consistent with Cal. Civ. Code § 1782. If Defendant
27    fails to take corrective action within 30 days of receipt of the demand letter, Plaintiff will amend
28
                                                       16
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 17 of 27 Page ID #:17




 1    this Complaint to include a request for damages as permitted under Cal. Civ. Code § 1782(d).

 2          COUNT III: VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW (“UCL”)
 3                  CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17200, ET SEQ
                                 (FOR THE CALIFORNIA SUBCLASS)
 4
                70.   Plaintiff incorporates all preceding and subsequent paragraphs as if fully set forth
 5
 6    herein.
 7              71.   Plaintiff brings this claim individually and on behalf of the members of the
 8
      proposed California Subclass.
 9
                72.   Defendant’s acts, practices and omissions violate the UCL, Cal. Bus. & Prof.
10
11    Code §§ 17200 et seq.
12              73.   Plaintiff and California Class members are “persons” within the meaning of Cal.
13
      Bus. & Prof. Code § 17201.
14
                74.   The UCL prohibits any “fraudulent,” “unfair,” or “unlawful” business acts or
15
16    practices and any false or misleading advertising.
17              75.   A business act or practice is “fraudulent” under the UCL if it is likely to deceive
18
      members of the consuming public. A business act or practice is “unfair” under the UCL if the
19
      reasons, justifications and motives of the alleged wrongdoer are outweighed by the gravity of the
20
21    harm to the alleged victims. A business act or practice is “unlawful” under the UCL if it violates
22    any other law or regulation.
23
                76.   Defendant has violated the “fraudulent” prong of the UCL by misleading Plaintiff
24
25    and the California Subclass and causing them to believe that Defendant’s Pasta Sauce Product

26    contains “No Preservatives” when the Product, in fact, contains a preservative – citric acid.
27              77.   Defendant has violated the “unfair” prong of the UCL by mislabeling its Pasta
28
                                                       17
                CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 18 of 27 Page ID #:18




 1    Sauce in order to induce consumers into believing that the Product does not contain preservatives

 2    when the Product contains at least one – citric acid.
 3
             78.     The business acts and practices alleged herein are unfair because, among other
 4
      things, they caused Plaintiff and the California Subclass to falsely believe that Defendant is
 5
 6    offering a product that is superior to what they actually received. This deception was likely to
 7    have induced reasonable consumers, including Plaintiff, to buy Defendant’s Pasta Sauce Product,
 8
      which they otherwise would not have purchased, or would have paid substantially less for such
 9
      Product.
10
11           79.     The gravity of the harm to Plaintiff and the California Class members resulting
12    from these unfair acts and practices outweighs any conceivable reasons, justifications and/or
13
      motives of Defendant for engaging in such deceptive acts and practices. There is no societal
14
      benefit from false advertising, only harm. While Plaintiff and the public at large were and
15
16    continue to be harmed, Defendant has been unjustly enriched by its misleading half-truths and
17    material omissions.
18
             80.     There were reasonable available alternatives to further Defendant’s legitimate
19
      business interests, other than the conduct described herein.
20
21           81.     Defendant has also violated the “unlawful” prong of the UCL by violating several
22    California laws, as alleged herein, including the FAL and CLRA.
23
             82.     Unless restrained and enjoined, Defendant will continue to engage in the above
24
25    described conduct. Accordingly, injunctive relief is appropriate.

26
27
28
                                                       18
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 19 of 27 Page ID #:19




 1                             COUNT IV: BREACH OF EXPRESS WARRANTY
 2           83.     Plaintiff incorporates all preceding and subsequent paragraphs as if fully set forth
 3
      herein, and brings this claim on behalf of himself and all Class members.
 4
             84.     In connection with the sale of its Pasta Sauce, Defendant issued an express
 5
 6    warranty that the Product contained “No Preservatives.”
 7           85.     Defendant’s affirmation of fact and promise on the labels of the Product that it
 8
      contained “No Preservatives” became part of the basis of the bargain between the Defendant and
 9
      Plaintiff and all Class members, thereby creating express warranties that the Product would
10
11    conform to Defendant’s affirmation of fact, representations, promise, and description.
12           86.     Defendant breached its express warranties, because the Product is not preservative
13
      free – but instead contains citric acid. The Product at issue here does not live up to Defendant’s
14
      express warranties.
15
16           87.     Plaintiff and the members of the Class were injured as a direct and proximate
17    result of Defendant’s breach because: (a) they would not have purchased or they would have
18
      paid less for the Product if they had known the true facts; (b) they paid a premium price for the
19
      Product as a result of Defendant’s false warranties and misrepresentations; and (c) they
20
21    purchased a Product that did not have the characteristics, qualities, or value promised by
22    Defendant.
23
             88.     Accordingly, Plaintiff and the Class are entitled to relief as prayed for hereunder.
24
25                              COUNT V: BREACH OF IMPLIED WARRANTY

26           89.     Plaintiff incorporates all preceding and subsequent paragraphs as if fully set forth
27    herein, and brings this claim on behalf of himself and all Class members.
28
                                                      19
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 20 of 27 Page ID #:20




 1           90.     The Uniform Commercial Code § 2-314 provides that, unless excluded or

 2    modified, a warranty that the goods shall be merchantable is implied in a contract for their sale if
 3
      the seller is a merchant with respect to goods of that kind. To be “merchantable,” goods must
 4
      “run, within the variations permitted by the agreement, of even kind, quality and quantity within
 5
 6    each unit and among all units involved,” “are adequately contained, packaged, and labeled as the
 7    agreement may require,” and “conform to the promise or affirmations of fact made on the
 8
      container or label if any.”
 9
             91.     Defendant Barilla, through its actions and omissions as alleged herein, in the sale,
10
11    labeling, marketing, and promotion of its Pasta Sauce, impliedly warranted that the Product
12    contained “No Preservatives.”
13
             92.     Defendant is a merchant with respect to the goods which were sold to Plaintiff
14
      and the Class, and there was an implied warranty that those goods were merchantable.
15
16           93.     Defendant breached the warranty implied in the sale of the goods, in that
17    Defendant’s Pasta Sauce Product does not possess the quality advertised (e.g., free from
18
      preservatives). Moreover, the Product does not conform to the promises or affirmations of fact
19
      made on the container or label, because the Product contains citric acid despite the “No
20
21    Preservatives” label on the front of the packaging.
22           94.     Plaintiff and Class members reasonably relied upon Defendant’s implied
23
      warranties in purchasing Defendant’s Product.
24
25           95.     Plaintiff and the members of the Class were injured as a direct and proximate

26    result of Defendant’s breach because Plaintiff and Class members: (a) would not have purchased
27    the Product if they had known that the Product did not have the characteristics or qualities as
28
                                                       20
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 21 of 27 Page ID #:21




 1    impliedly warranted by Defendant or they would have paid substantially less for the Product; (b)

 2    paid a premium price for the Product as a result of Defendant’s false warranties and
 3
      misrepresentations; and (c) purchased a Product that did not have the characteristics, qualities, or
 4
      value promised by Defendant.
 5
 6           96.       Accordingly, Plaintiff and the Class are entitled to relief as prayed for hereunder.
 7                               COUNT VI: NEGLIGENT MISREPRESENTATION
 8
             97.       Plaintiff incorporates all preceding and subsequent paragraphs as if fully set forth
 9
      herein, and brings this claim on behalf of himself and all Class members.
10
11           98.       As alleged herein, Defendant misrepresented that its Pasta Sauce contained “No
12    Preservatives” when the Product, in fact, contained citric acid.
13
             99.       At the time Defendant made these representations, Defendant knew or should
14
      have known that these representations concerning its Product were false or made them without
15
16    knowledge of their truth or veracity.
17           100.      At minimum, Defendant negligently misrepresented and/or negligently omitted
18
      material facts about its Product.
19
             101.      The negligent misrepresentations and omissions made by Defendant, upon which
20
21    Plaintiff and Class members reasonably and justifiably relied, were intended to induce, and
22    actually induced, Plaintiff and all Class members to purchase the Product.
23
             102.      Plaintiff and the Class would not have purchased Defendant’s Pasta Sauce, or
24
25    would not have purchased the Product for the same price, if they knew that the Product contained

26    preservatives.
27           103.      The negligent actions of Defendant caused damage to Plaintiff and all Class
28
                                                        21
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 22 of 27 Page ID #:22




 1    members.

 2           104.       Accordingly, Plaintiff and Class members are entitled to relief as prayed for
 3
      hereunder.
 4
                                        COUNT VII: UNJUST ENRICHMENT
 5
 6           105.       Plaintiff incorporates all preceding and subsequent paragraphs as if fully set forth
 7    herein, and brings this claim on behalf of himself and all Class members.
 8
             106.       As a result of Defendant’s wrongful and deceptive conduct, Plaintiff and Class
 9
      members have suffered a detriment while Defendant has received a benefit.
10
11           107.       Defendant’s misleading, inaccurate and deceptive marketing and labeling
12    intentionally cultivates the perception that consumers are being offered a product that they are
13
      not. Plaintiff and all Class members likely would not have purchased Defendant’s Pasta Sauce
14
      Product, or would have paid significantly less for the Product, if Defendant had not
15
16    misrepresented the nature of the Product.
17           108.       Defendant received a premium price benefit and/or additional sales from Plaintiff
18
      and Class members as a result of this unlawful conduct.
19
             109.       Defendant should not be allowed to retain the profits and/or additional sales
20
21    generated from the sale of products that were unlawfully marketed, advertised and promoted.
22    Allowing Defendant to retain these unjust profits would offend traditional notions of justice and
23
      fair play and induce companies to misrepresent key characteristics of their products in order to
24
25    increase sales.

26           110.       Thus, Defendant is in possession of funds that were wrongfully retained from
27    Plaintiff and Class members that should be disgorged as illegally gotten gains.
28
                                                         22
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 23 of 27 Page ID #:23




 1                                        PRAYER FOR RELIEF
 2           Wherefore, Plaintiff, on behalf of himself and all others similarly situated prays for relief
 3
      as follows:
 4
         a) An order certifying that the action may be maintained as a class action and certifying
 5
 6           Plaintiff as representative of the Classes;

 7       b) An order designating undersigned counsel as counsel for the Classes;
 8
         c) An order requiring Defendant to bear the cost of Class notice;
 9
         d) An award of equitable relief enjoining Defendant from making any claims on the Product
10
11           found to violate applicable law;

12       e) An order requiring Defendant to conduct corrective advertising;
13
         f) An order requiring Defendant to disgorge any benefits received and any unjust
14
             enrichment realized as a result of the improper and misleading labeling, advertising, and
15
16           marketing of the Product;

17       g) An order requiring Defendant to pay restitution and damages to Plaintiff and Class
18
             members;
19
         h) An award of statutory damages;
20
21       i) An award of punitive damages to be determined at trial;

22       j) Pre- and post-judgment interest on any amounts awarded;
23
         k) Reasonable attorneys’ fees and costs; and
24
         l) Any other relief the Court may deem just, appropriate, or proper.
25
26                                     DEMAND FOR JURY TRIAL
27           Plaintiff Lynn Bolden hereby demands trial by jury of all claims so triable.

28
                                                       23
              CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 24 of 27 Page ID #:24




 1                                       Respectfully submitted,
 2
 3    Date: January 22, 2019       By: /s/ Gordon M. Fauth, Jr.________________
                                           Gordon M. Fauth, Jr.
 4                                         Of Counsel
 5                                         K. Hope Echiverri Ranoa
                                           Of Counsel
 6                                         FINKELSTEIN THOMPSON LLP
                                           1935 Addison Street, Suite A
 7                                         Berkeley, California 94704
 8                                         Direct Telephone: (510) 238-9610
                                           Telephone: (415) 398-8700
 9                                         Facsimile: (415) 398-8704
10
                                         Mila F. Bartos
11                                       Ebonie Branch
                                         FINKELSTEIN THOMPSON LLP
12                                       3201 New Mexico Ave. NW, Suite 395
13                                       Washington, DC 20016
                                         Telephone: (202) 337-8000
14                                       Telephone: (877) 800-1050 (toll free)
                                         Facsimile: (202) 337-8090(fax)
15
16                                       Attorneys for Individual and Representative
                                         Plaintiff Lynn Bolden
17
18
19
20
21
22
23
24
25
26
27
28
                                            24
             CLASS ACTION COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 25 of 27 Page ID #:25




                      Exhibit A
Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 26 of 27 Page ID #:26
Case 2:19-cv-00472-PSG-SK Document 1 Filed 01/22/19 Page 27 of 27 Page ID #:27
